IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-64,922-04


EX PARTE GLEN DALE BOYDSTUN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 19367-B IN THE 64,922-04 DISTRICT COURT
FROM FANNIN COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of driving while
intoxicated and, following the revocation of community supervision, he was sentenced to ten years'
imprisonment. 
	Applicant asserts that he was improperly denied credit for time served in jail awaiting
S.A.F.P. placement and for time spent in S.A.F.P. as a condition of probation.  On January 31, 2008,
the trial entered findings, recommending in relevant part that it did not have the power to award the
back time credit sought but that this Court should do so.  However, the record after remand also
includes a nunc pro tunc judgment filed on January 16, 2008, awarding the time credit in question.
	It appears that the trial court's nunc pro tunc judgment operated to grant Applicant the relief
sought.  See Ex parte Ybarra, 149 S.W.3d 147 (Tex. Crim. App. 2004).  Therefore we deny relief.
	It is so ordered on this the 19th day of March, 2008.


Do not publish